The President
delivered the opinion of the Court.
The answer of a defendant in Chancery is not evidence, where it asserts a right affirmatively, in oppos*don to the plaintiffs demand. In such a case, he is as much bound to establish it by indifferent testimony, as the plaintiff is to sustain his bill. The appellant, who is the heir at law, and executor of his father, swears in his answer, that the father, in his life-time, gave him Taytoe’s bond, the amount of which forms the great bulk of the personal estate sought to be distributed. It would be monstrous indeed, if an executor, when called upon to account, were permitted to swear himself into a title to part of his testator’s estate.
As to the fraud charged in the bill, in the obtaining of a deed for the fourteen negroes, it is not sufficiently proved. Some of the witnesses prove an incapacity in the donor to contract, at certain times : but the subscribing witnesses swear to his capacity at the time of executing the deed ; and as the settlement is by no means an unreasonable one, the Court think it most proper and safe to establish it. It resembles the case of a will which was contested in this Court, where the proof as to the state of the testator’s mind, when the will was signed, overcame all the testimony respecting his capacity, both before, and after. But then the negroes conveyed by this deed must be considered as an advancement, as to which, a question was made at the bar, whether the increase of the slaves, and interest on money advancements, ought to be brought into hotchpot ? The Court are of opinion, that where a child is advanced with money, or negroes, he need no; bring into hotchpot lhe increase of the one, or account for the interest upon the other. For as he must sustain the loss, by accounting for the property as its value when given, and by supporting and raising the negroes, so he is entitled to the increase of them. There does seem to be a hardship, where one son has been advanced for many years, that he should account with an unadvanced child only for the *289principal % yet no better rule than the above can be
Some objections were made at the bar to the mode pursued by the master, in ascertaining the value of the negroes advanced; but we are of opinion, that though the value seems to have been guessed at, it does not appear to be unreasonable either way, and as no exception is taken to the report, the objections now made ought not to be regarded.
The report is in favor of all the plaintiffs, and is confirmed by the Chancellor. Yet a decree is given in favor of the Butlers only, without noticing Marmaduke Beckwith, another of the plaintiffs. This we suppose to have been a mistake of the Clerk.
The decree therefore must be affirmed so far as it goes, and the cause remitted to the High Court of Chancery, for a hearing as to Marmaduke Beckwith.
Warden, and Washington, for the appellant.
Campbells for the appellees.